Case 2:18-mj-02031 Document 1 Filed 12/19/18 Page 1 of 10

Ao 91 (Rev. 11/11) criminal complaint 18' 147 (AUSA Ha"e")

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

 

United States of America )
v. )

) Case No.

DANIELLE SEBEN|CK, ) 18- 20‘>\ ~M
a/k/a "DaniLynn91" §
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of see attached affidavit in the county of MO"tQ°meW in the

 

 

Eastern District of Penns¥lvania , the defendant(s) violated:

Code Section @Yense Descrz'ptz'on
18 U.S.C. 2252(a)(2) Distribution and Attempted Distribution of Chi|d Pornography
See Attachment A.

This criminal complaint is based on these facts:

See attached Aff\davit

El Continued on the attached sheet.

~

 

Complainant ’s signature

Richard Cerminaro, Specia| Agent, HS|

 

Printed name and title

Swom to before me and signed in my presence.

Date:

 

\` Judge"§¥igna%e
City and State; PH|LADELPH|A, PA COB P. HART, U.S.M.J.

 

Printed name~and fitfe

Case 2:18-mj-02031 Document 1 Filed 12/19/18 Page 2 of 10

AFFIDAVIT OF PROBABLE CAUSE

Your Affiant, Richard A. Cerminaro, a Special Agent with the United States Department
of Homeland Security, being duly sworn, deposes and states as follows:

l. Your Afflant is a Special Agent employed by the United States Department of
Homeland Security, Immigration and Customs Enforcement, Homeland Security Investigations
(HSI), assigned to the Offlce of the Special Agent in Charge, Philadelphia, Pennsylvania. I have
been employed in such capacity since March of 2009. In 2009, I completed the Federal Law
Enforcement Criminal Investigator Training Program as well as the IInmigration and Customs
Enforcement Special Agent Training Academy located in Glynco, GA. Prior to my HSI Special
Agent position, l was employed as a law enforcement officer in the State of Delaware from 2004
until 2009.

2. As an HSI Special Agent, l have experience in conducting criminal investigations
as it pertains to violations of Title 8, Title 18, and Title 21 of the United States Code. l have
extensive training and experience conducting and assisting with criminal investigations
including, but not limited to, the aforesaid scope. I am currently assigned to the HSI
Philadelphia Child Exploitation and Human Trafflcking unit where l have investigated and
assisted with the investigation of numerous cases involving the sexual exploitation of minor
children, the production, distribution, receipt, and possession of child exploitation materials, the
coercion and enticement of minors for sexual activity, persons that travel for illicit sexual
conduct, and sex trafficking by force, fraud, or coercion.

3. l have received training in the field of child sexual abuse as well as the use of the
Internet by sexual offenders to seduce, entice, and gain access to children for the purposes of

sexual exploitation

Case 2:18-mj-02031 Docu_ment 1 Filed 12/19/18 Page 3 of 10

4. As defined in Title 18, United States Code, Section 2510(7), I am authorized to
conduct investigations of, and execute warrants for violations of United States law. I have
executed and assisted with the execution of numerous search and arrest warrants during my
tenure as a law enforcement officer.

5. Your Affiant is investigating the activities of a person who used a computer
device connecting to the internet to distribute, transmit, receive and/or possess child
pornography, in violation of Title 18, United.States Code, §§ 2252 and 2252A. As will be
shown below, there is probable cause to believe that Danielle SEBENICK has committed
violations of 18 U.S.C. Section 2252(a)(2), the distribution and attempted distribution of child
pornography.

6. All information contained in this affidavit is based either on my personal
knowledge or the knowledge of other law enforcement officers/agents involved with this
investigation Because this affidavit is being submitted for the limited purpose of securing an
arrest warrant; I have not included each and every fact known to this investigation I have set
forth only the facts that are believed to be necessary to establish probable cause.

BACKGROUND OF THE INVESTIGATION

7. Beginning on about November 15, 2018, an HSI Buffalo Spe_cial Agent, acting in
an online undercover (UCA) capacity, was connected to an undercover KIK Messenger account
for the purposes of conducting child exploitation investigations During UC investigative

sessions, the HSI UCA observed an individual identified as KIK user name “DaniLynn9l” (later

Case 2:18-mj-02031 Document 1 Filed 12/19/18 Page 4 of 10

identified as the defendant, Danielle SEBENICK) posting video files which depicted the graphic
sexual abuse of minor children in a group chat titled “Twisted Private.”

8. Starting on or about November 15, 2018, HSI UCA observed KIK user
“DaniLynn9l” join a public KIK group, “#tabo.ofantasy.” Upon entry, “DaniLynn9l” sent a
private message to the HSI UCA’s profile asking how to “verify” (a term known to your Affiant
to rnean “verify” that the user is who she says she is). The HSI UCA requested that
“DaniLynn9l” send a live picture of herself winking and pulling her ear, in response to which
“DaniLynn9l ” produced an image that depicted an adult white female with dark red/brown hair,
holding her earlobe while winking one eye shut.

9. On November 16, 2018, “DaniLynn9l” was promoted to a group administrator of
“#tabo.ofantasy” by the group owner (identified by HSI and a suspect of a separate child
exploitation investigation). “DaniLynn9l ” was also added to the private KIK group “Admins.”
Minutes after adding “DaniLynn9l” to “Admins,” the group owner wrote, “This is where we
post the verification pics of new people and a safe place to share just about anything else.” HSI
UCA observed the group’s owner post a sexually explicit video into the “Admins” group which
depicted a suspected teenage female and a prepubescent male child engaging in oral sex.
Subsequently, “DaniLynn9l” engaged in communication with the “Admin” group regarding the
sexual abuse of children:

KIK user: “love little boys”

DaniLynn9l: “Thank god. Most everyone loves girls. And I’m pregnant and having
a boy, It’s like a letdown with rnost people.”

DaniLynn9l: “[Boy and girls] both orgasm pretty early Just have to look for the
signs lol.”

Another KIK user: “girls hiss So rnuch when you tasted and touch thern.”

Case 2:18-mj-02031 Document 1 Filed 12/19/18 Page 5 of 10

DaniLynn9l: “Not all girls! I’ve had some that love it lol.”

KIK user: “[Are you] planning on starting right away?” (referring to sexually
abusing her baby when he is bom)

DaniLynn9l: “Most likely. I’ve had really young before. But this is'my first actual
baby.”

DaniLynn9l: “I’ve worked with kids my whole life. So I’ve had plenty of
opportunity.”

10. On or about November 17, 2018, “DaniLynn91” was added to a third KIK
Messenger group chat titled “Twisted Private.” On or about November 19, 2018, the following
video files were posted by the KIK user name “DaniLynn91,” observed by the HSI UCA, and
captured as evidence:

a. One video file which depicted a nude female minor child, wearing a dog
collar, performing oral copulation on a dog’s penis.

b. One video file which depicted a nude adult female with a prepubescent toddler
male child, wearing an orange and white shirt, disrobed from the waist down
The adult female placed the child on top of her and performed oral sex on the
male child. She then put the child down by her nude vagina and then brought
him back up to her face, where she deeply kissed him. The video ended with
the adult female again performing oral sex on the minor child while he sat on
top of the adult female.

11. Your Affiant reviewed the aforementioned video files captured as evidence by the
HSI UCA and continued that the depicted the graphic sexual abuse described above, and that
they qualify as child pornography under federal law. determined them to qualify as child

pornography under federal law.

Case 2:18-mj-02031 Document 1 Filed 12/19/18 Page 6 of 10

12. Subscriber records from KIK Interactive, Inc for the user name “DaniLynn91”
revealed the following:
a. User name: DaniLynn91
First name: dani
Last name: girl
Email: danisebenick@gmail.com (unconfirmed)
IP: 68.81.214.44, 174.201.16.228, 71.230.17.11
Location: US
Registered: 2012/04/26 06:52:40 UTC
Device: iPhone
Brand: Verizon

13. An administrative summons to Comcast Communications for the subscriber
information related to the lnternet Protocol (IP) address 68.81.214.44 revealed it to be registered
to the_defendant’s place of employment Kids First Swim Schools, 620 Old York Road,
Jenkintown, PA 19046. Based on a review of the “DaniLynn91” IP access log information
provided to investigators by KIK Interactive, Inc., your Affiant learned that “DaniLynn9l ”
accessed KIK Messenger on approximately twenty-one (21) separate dates between October 21 ,
2018 through November 20, 2018 utilizing the Comcast internet connection subscribed to Kids
First Swim Schools at 620 Old York Rd. Jenkintown, PA 19046.

14. An administrative summons to Verizon Wireless for the subscriber information
related to the lnternet Protocol (IP) addresses 174.201.16.228 and 71 .230.17.11 revealed them
both to be registered to Paul Sebenick, at the defendant’s residence at 8719 Marshall Road,
Glenside, PA 19038.

15. A search of open source indices related to the email address,
danisebenick@gmail.com, revealed it was associated to Dani SEBENICK in Glenside,

Pennsylvania. An open source search of telephone number 610-220~3931 revealed it was

associated to Danielle SEBENICK. Additionally, Facebook and Twitter social media profiles

Case 2:18-mj-02031 Document 1 Filed 12/19/18 Page 7 of 10

under the display name “Dani Seb” contained numerous photos of a female matching the live
photograph sent to the HSI UCA by KIK user “DaniLynn91 One photograph in the Facebook
account also confirmed her pregnancy, as it depicted flower pedals and stems and a gray colored
baby outfit and read “ROSES ARE RED VIOLETS ARE BLUE WE HOPE YOU’LL BE
HAPPY BECAUSE IN APRIL +WE ARE DUE+.”

16. The defendant was further linked to her residence in Glenside through PennDot
records, and to her place of employment through records obtained from the Pennsylvania
Departrnent of Labor and Industry, as well as surveillance conducted by your Affiant.

17. On December 18, 2018 at approximately 08:35 hours, your Affiant along with
other law enforcement investigators executed a search warrant at Kids First Swim Club at 620
Old York Road Jenkintown, Pennsylvania 19046, and for the person of Danielle SEBENICK.
SEBENICK was encountered in the parking lot and was advised by HSI Special Agents that she
was not under arrest and was free to leave after the search of her person was completed. During
.this search, HSI Special Agents Conrad and Murray located a white and pink in color Apple
iPhone.

18. SEBENICK agreed to voluntarily speak with investigators regarding this
investigation, and requested that they speak in the manager’s office within 620 Old York Road as
she was the only employee working at the time. SEBNICK was again advised that she was not

_ under arrest and was free to stop answering questions at any time, as well as free to move about
and perform any of her job duties. SEBENICK agreed to continue to speak with investigators.
SEBENICK stated that her cell phone number was (610) 220-3931 and that her cellular provider
was Verizon Wireless~ SEBENICK stated that her email address was

“danisebenick@gmail.com.”

 

Case 2:18-mj-02031 Document 1 Filed 12/19/18 Page 8 of 10

19. SEBENICK stated that her Apple iPhone device connects regularly to the intemet
service/ WiFi offered within the business at 620 Old York Rd. Jenkintown, PA, and that her cell
phone also has intemet service. SEBENICK stated that the internet/WiFi services at 620 Old
York Rd. are password protected and provided the password to investigators SEBENICK
admitted to operating the suspect KIK Messenger user account “DaniLynn91,” and also admitted
that she used it while at work at Kids First Swim Club. SEBENICK advised that she recently
deleted the application from her phone just two days prior, on or about Sunday, December 16,
2018, and explained that she frequently deletes KIK Messenger from her phone.

20. Agents confronted SEBENICK with screen captures depicting photographs of
herself that were uploaded to KIK Messenger group and private chats, and she admitted that the
photos depicted her, and that she had taken the photos herself. SEBENICK told investigators
that she joined the KIK Messenger group “Twisted Mommies” in approximately October or
November 2018, and was also a member of the KIK Messenger group chat titled “Twisted
Private.” SEBENICK stated that she needed to provide “verification photos” as part of the group
membership SEBENICK stated that she was an “administrator” of at least one KIK Messenger
' group chat.

21. SEBENICK reviewed the aforementioned KIK Messenger screen captures and
subsequently initialed and dated those screen captures that she recalled or uploaded. SEBENICK
claimed not to recall uploading the two (2) videos depicting child pornography cited above that
were distributed to the group by her user account. SEBENICK stated that she did see images
and videos involving the sexual abuse of minor children in the “Twisted Private.” SEBENICK
denied having `a sexual interest in minor children despite acknowledging the chats she engaged in

with other group members

Case 2:18-mj-02031 Document 1 Filed 12/19/18 Page 9 of 10

22. An onsite forensic preview of SEBENICK’S Apple iPhone revealed photographs
that appeared to be the same photograph used for the profile picture of KIK Messenger user
account “DaniLynn91.”

CONCLUSION

23. Based on the aforementioned factual information, your Affiant respectfully

submits that there is probable cause to believe that Danielle SEBENICK has committed

violations of 18 U.S.C. Section 2252(a)(2), distribution and attempted distribution of child

pornography.

Respectfully submitted,

Richard Cerminaro, Special Agent

Homeland Security lnvestigations

Subscribed and sworn before me
this l cr of December, 2018.

JAC P. HART `
Unite S tes Magistrate Judge

 

Case 2:18-mj-02031 Document 1 Filed 12/19/18 Page 10 of 10

ATTACHMENT A

Count One - Distribution of Child Pornography, 18 U.S.C. § 22521a112!, gb)g 11

On or about November 19, 2018, in the Eastern District of Pennsylvania and elsewhere, the
defendant, Danielle SEBENICK, a/k/a “DaniLynn91,” knowingly distributed visual depictions
that had been shipped in interstate and foreign commerce, the producing of which involved the
use of minors engaged in sexually explicit conduct, and the visual depictions were of such
conduct,

